IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


GREEN TREE SERVICING MORTGAGE : No. 133 MAL 2015
CO.                           :
                              :
                              : Petition for Allowance of Appeal from the
          v.                  : Order of the Superior Court
                              :
                              :
GENNARO RAUSO AND TRI STATE   :
INVESTMENTS I, LLC            :
                              :
                              :
PETITION OF: GENNARO RAUSO    :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.